t c memo united_states tax_court stephen l and doralynn goodman petitioners v commissioner of internal revenue respondent john r and phyllis g ray petitioners v commissioner of internal revenue respondent docket nos filed date howard a weinberger for petitioners kenneth l bressler and ann s o’blenes for respondent memorandum opinion foley judge by notice dated date respondent determined deficiencies in and penalties relating to stephen and doralynn goodman's and federal income taxes by notice dated date respondent determined deficiencies in and penalties relating to john and phyllis ray's and federal income taxes after concessions the sole issue for decision is whether discharge_of_indebtedness income that is excluded pursuant to sec_108 from the gross_income of an s_corporation increases the bases of petitioners’ s_corporation stock the parties submitted this case fully stipulated pursuant to rule all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure at the time the petitions were filed petitioners resided in plano texas during messrs goodman and ray were shareholders in scientific plastics inc an s_corporation that year scientific plastics inc realized but excluded pursuant to sec_108 dollar_figure of discharge_of_indebtedness income on date petitioners had suspended e unused losses relating to scientific plastics inc petitioners increased their stock bases by the amount of their pro_rata shares of scientific plastics inc ’s discharge_of_indebtedness income and on their tax returns deducted their losses respondent contends that pursuant to 110_tc_114 affd 182_f3d_1152 10th cir the dollar_figure of discharge_of_indebtedness income does not result in a basis increase in the scientific plastics inc stock in nelson we held that an s corporation's shareholder may not increase his basis to reflect the s corporation's excluded discharge_of_indebtedness income see id petitioners do not attempt to distinguish nelson but instead contend that nelson was decided incorrectly this case is indistinguishable from nelson and we need not reiterate our analysis accordingly we hold that the discharge_of_indebtedness income does not increase petitioners’ stock bases to reflect the foregoing decisions will be entered under rule
